DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims drawn to Invention I in the reply filed on 02/16/2021 is acknowledged.
Claim 17-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Currently, claims 1-16 as originally presented and new claims 21-24 drawn to elected Invention I are being examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “106” has been used to designate both “balloon” (see instant application specification at least [0016]) and “balloon surface” (see instant application specification at least [0017]); 
 “305” has been used to designate both “piston” (see instant application specification at least [0017]) and “piston housing” (see instant application specification at least [0017]); 
 “206” has been used to designate both “handle tube” (see instant application specification at least [0021]) and “inflation outlet” (see instant application specification at least [0021]); 
 “124” has been used to designate both “distal port” (see instant application specification at least [0043]) and “through port” (see instant application specification at least [0017]);
 reference character “706” has been used to designate both “main body” (see instant application specification at least [0031]) and “cylinder” (see instant application specification at least [0031]) and “main body region” (see instant application specification at least [0031]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because : [a] reference characters "305" (see instant application specification at least [0017]) and "304" (see instant application specification at least [0018]) have both been used to designate “piston housing” . 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: drawings do not  include the reference sign “106” mentioned in the description in at least [0015].  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
 “…The vaginal piston housing 304 (herein after "piston housing") is intended to be inserted and reside in a vagina…” in  para.[17] needs to be corrected.  A suggested correction is -- The vaginal piston housing 304 (herein after "piston housing") is intended to be inserted and resides in a vagina --.
“…FIGS. 6A and illustratively depict …” in  para.[0027] needs to be corrected.  A suggested correction is -- FIGS. 6A [[and]] illustratively depicts --.
“…sheath 700 act as a barrier …” in  para.[0031] needs to be corrected.  A suggested correction is -- sheath 700 acts as a barrier --.
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  lines 3-4  “the balloon lip defines and inflation outlet” needs to be corrected. A suggested correction is – the balloon lip defines an[[d]] inflation outlet --. Appropriate correction is required. 
Claims 3-6, 8, 9, 12-16, 24 are objected to because of the following informalities:  in line 1 of each claim, a comma needs to added between the claim number and “wherein”. For example claim 3 line 1 “The rectocele device of claim 2 wherein the inside” needs to be , wherein the inside --.  Appropriate correction is required. 
Claim 23 is objected to because of the following informalities:  line 1 “The rectocele device of claim 21 means for attaching the inside surface” needs to be corrected. A suggested correction is – The rectocele device of claim 21 further comprising a means for attaching the inside surface --. Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  [i] "the piston end" in lines 3-4 should read -- the piston distal end -- in order to maintain consistent terminology with its antecedent at line 13 of Claim 10; [ii] lines 3-5 “the balloon is further configured to be constrained where the piston end confronts the balloon interior and where the vaginal piston housing connects to the distal handle end” needs to be corrected. A suggested correction is --the balloon is further configured to be constrained at a first location where the piston distal end confronts the balloon interior and at a second location where the vaginal piston housing connects to the distal handle end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 16, 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 in lines 3-4 recite the limitation "an inlet port”, “at least one outlet port” and “a pathway” which renders the claim unclear. More specifically, it is unclear as to whether claim 
Claim 21 in line 8 recites “a piston distal port that accommodates movement of the piston” and in line 5-6 recites “a piston through port located at the vaginal piston housing distal end” which renders the claim unclear. It is unclear as to whether claim 21 line 8 “a piston distal port” is the same as, different than or in addition to that recited in lines 5-6. 
Dependent claims 16, 22-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 16, 22-24 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 and 16  is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  More specifically, claim 11 in lines 1-3 recites “an inlet port at the proximal end and at least one outlet port that passes through the vaginal piston housing, and a pathway between .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 16 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in their respective base claims. Consequently, dependent claim 16 is also rejected under 35 U.S.C. 112(d) based in the direct/indirect dependency on their respective base claim.
Claim Interpretation Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
Claim 23  limitation “means for attaching” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “attaching” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 4 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: slot/recess combined with protrusion, glue, pressure fit, adhesive as disclosed in at least instant application specification [0024].  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Please note with respect to the following prior art related rejections, please also cross-reference examiner-annotated reproduction of fig. 7A & 7B from Maaskamp and fig. 12A, 12B, 12C, & 13A from Ziv attached below at the end of the office action under section titled Appendix A. 
The reference indicators “PHE”, “DHE”, “IP” can be seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached below at the end of the office action under section titled Appendix A. 
The reference indicators “BL”, “PHPE”, “PHDE”, PDE”, “BDP”, “FEA” can be seen in examiner-annotated reproduction of fig. 7B from Maaskamp attached below at the end of the office action under section titled Appendix A. 
The reference indicators “phde”, “phpe”, “bdp”, “em”, “bl”, “dhe”, “phe” can be seen in examiner-annotated reproduction of fig. 12B from Ziv attached below at the end of the office action under section titled Appendix A. 
The reference indicators  “em”, “vp”, “bdp”, “pde”, “bl”, “ptp” can be seen in examiner-annotated reproduction of fig. 13A from Ziv attached below at the end of the office action under section titled Appendix A.
Claims 1, 6-9, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maaskamp; Ryan et al. (Pub. No.: US 20140261445 A1 hereinafter referred to as "Maaskamp") in view of Ziv; Elan et al. (Pub. No.: US 20170100278 A1, hereinafter referred to as “Ziv”).
As per independent Claim 1, Maaskamp discloses a rectocele device (Maaskamp in at least abstract, fig. 2, 7, [0002], [0009-0013], [0036], [0039], [0043], [0050], [0058-0059] for example discloses relevant subject-matter. Also cross-reference examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below at the end of the office action 
a rectocele handle essentially defined between a proximal handle end and a distal handle end(Maaskamp in at least fig. 7, [0036], [0043] for example discloses a rectocele handle 206 essentially defined between a proximal handle end “PHE” and a distal handle end “DHE” (“PHE” and “DHE” as best seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached below in Appendix A));
a vaginal paddle housing extending from the distal handle end and terminating at a paddle housing distal end (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a vaginal paddle 204 housing extending from the distal handle end “DHE” and terminating at a paddle housing distal end “PHDE” (“DHE” and “PHDE” as best seen in examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below in Appendix A));
a paddle inside of the vaginal paddle housing, the paddle possessing a paddle distal end, the paddle inseparable from the vaginal paddle housing (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a paddle 204 inside of the vaginal paddle housing, the paddle possessing a paddle distal end “PDE” (“PDE” as best seen in examiner-annotated reproduction of fig. 7B from Maaskamp attached below in Appendix A), the paddle 204 inseparable from the vaginal paddle housing);
a passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal paddle housing (Maaskamp in at least fig. 7, [0011], [0036], [0043] for example discloses a passageway within inflation tube 212 extending through the rectocele handle 206 from the proximal handle end through the distal handle end and into the vaginal paddle housing. See at least [0011] “an inflation bulb connected to the 
at least one fluid exit aperture extending through the vaginal paddle housing, the at least one fluid exit aperture in communication with the passageway (Maaskamp in at least fig. 7, [0036], [0043] for example discloses at least one fluid exit aperture “FEA” (“FEA” as best seen in examiner-annotated reproduction of fig. 7B from Maaskamp attached below in Appendix A) extending through the vaginal paddle 204 housing, the at least one fluid exit aperture in communication with the passageway formed by inflation tube 212).
Maaskamp does not explicitly disclose vaginal piston features.
However, Ziv discloses a rectocele device (Ziv in at least fig. 12-13, [0001-0004], [0037-0039], [0113-0114], [0123], [0149-0151] for example discloses relevant subject-matter. Also cross-reference examiner-annotated reproduction of fig. 12A, 12B, 12C, & 13 A from Ziv attached below at the end of the office action under section titled Appendix A. More specifically, Ziv in at least fig. 12-13, [0001], [0004], [0037], [0114], [0149] for example discloses a vaginal insert device 400 that can be used to treat rectocele. See at least Ziv [0001-0004] “devices and methods for treating feminine pelvic organ prolapse…Pelvic organ prolapse…may include… Rectocele, wherein the rectum herniates into the vagina and may result in difficulty and/or pain with defecation”) comprising:
a vaginal piston housing extending from the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end (Ziv in at least fig. 12-13, [0149-0151] for example discloses a vaginal piston housing 416 extending from the distal handle end (“dhe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) and terminating at a piston housing distal end (“phde” 
a piston inside of the vaginal piston housing, the piston possessing a piston distal end, the piston distal end exposed at the piston through port, the piston inseparable from the vaginal piston housing (Ziv in at least fig. 12-13, [0149-0150] for example discloses a piston 414 inside of the vaginal piston housing 416, the piston 414 possessing a piston distal end “pde”, the piston distal end exposed at the piston through port “ptp” (“pde” and “ptp” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A), the piston 414 inseparable from the vaginal piston housing 416 as seen in fig. 13A );
a passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing (Ziv in at least fig. 12-13, [0149] for example discloses a passageway extending through the rectocele handle 404 from the proximal handle end “phe” through the distal handle end “dhe” and into the vaginal piston housing 416 (“phe” and “dhe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A). See at least [0150] “the internal pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C, … Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. At the lower end of the filling chamber there is a valve 420 … When the pump is pressed, air is pressurized and lifts the valve … thus enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit 
at least one exit aperture extending through the vaginal piston housing, the at least one exit aperture in communication with the passageway (Ziv in at least fig. 12-13, [0149-0150] for example discloses at least one exit aperture 418 extending through the vaginal piston housing 416, the at least one exit aperture in communication with the passageway. See at least [0150] “the internal pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C, … The pneumatic unit comprises of a piston 414 … and a cylinder 416 … From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston.”).
Maaskamp in at least [0036] contemplates use of other inflation means within distal end vaginal paddle to inflate the expandable member around the paddle. Ziv in at least [0149-0150] discloses use of such alternate inflation means, specifically piston/cylinder pneumatic unit, within distal end vaginal paddle to inflate the expandable member around the paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectocele device inflation means as taught by Maaskamp, with the piston/cylinder inflation means, as taught by Ziv. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of reversibly transitioning the device from the reduced profile state to the expanded state (Ziv, [0037]). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating the device transformation from a easy to insert low profile non-expanded configuration to an expandable configuration post insertion for treating of rectocele or rectum herniation into the vagina.

As per dependent Claim 6, the combination of Maaskamp and Ziv as a whole further discloses rectocele device wherein a portion of the piston is extended from the vaginal piston housing via the piston through port when the balloon is inflated with pressurized air received from the passageway (Ziv in at least fig. 12-13A, [0149-0151] for example discloses wherein a portion of the piston 414 is extended from the vaginal piston housing 416 via the piston through port “ptp” (“ptp” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A) when the balloon “em” (“em” as best seen in examiner-annotated reproduction of fig. 12B & 13A from Ziv attached below in Appendix A)  is inflated with pressurized air received from the passageway. See at least Ziv [0150] “pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C… Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. … When the pump is pressed, air … enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 … and a cylinder 416 …From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston”; [0151] “filling of the piston/cylinder space with air pushes the pneumatic piston towards the device's upper side thus transforming the device”).

As per dependent Claim 7, the combination of Maaskamp and Ziv as a whole further discloses rectocele device further comprising an elastic bulb in communication with the passageway and attached to the proximal handle end, the pressurized air is from the elastic bulb (Maaskamp in at least fig. 7, [0036], [0043] discloses an elastic bulb 210 in communication with the passageway formed by tube 212 and attached to the proximal handle end “PHE” (“PHE” as best seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached 

As per dependent Claim 8, the combination of Maaskamp and Ziv as a whole further discloses rectocele device wherein the vaginal piston housing is removably connected to the distal handle end (Ziv in at least fig. 12C for example disclose the vaginal piston housing 416 is removably connected to the distal handle end).

As per dependent Claim 9, the combination of Maaskamp and Ziv as a whole further discloses rectocele device wherein the balloon extends from the distal handle end when the balloon lip is fixedly attached to the rectocele device (Ziv in at least fig. 12B for example disclose wherein the balloon/expandable member extends from the distal handle end “dhe” when the balloon lip “bl” is fixedly attached to the rectocele device with “dhe” and “bl” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A. 

As per independent Claim 10, Maaskamp discloses a rectocele device (Maaskamp in at least abstract, fig. 2, 7, [0002], [0009-0013], [0036], [0039], [0043], [0050], [0058-0059] for example discloses relevant subject-matter. Also cross-reference examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below at the end of the office action under section titled Appendix A. More specifically, Maaskamp in at least fig. 7, [0043] for example discloses a rectocele device 700) comprising:
a vaginal paddle housing possessing a proximal end configured to connect to a distal handle end of a rectocele handle that is defined in part by a proximal handle end and a distal handle end, the vaginal paddle housing terminating at a paddle housing distal end (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a vaginal paddle 204 housing possessing a proximal end “PHPE” configured to connect to a distal handle end “DHE” of a rectocele handle 206 that is defined in part by a proximal handle end “PHE” and a distal handle end “DHE”, the vaginal paddle 204 housing terminating at a paddle housing distal end “PHDE” (“PHPE”, “DHE”, “PHE” and “PHDE” as best seen in examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below in Appendix A)); 
a paddle inside of the vaginal paddle housing(Maaskamp in at least fig. 7, [0036], [0043] for example discloses a paddle 204 inside of the vaginal paddle housing);

an uninterrupted unidirectional pathway between the inlet port and the outlet port (Maaskamp in at least fig. 7, [0036], [0043] for example discloses an uninterrupted unidirectional pathway within inflation tube 212 between the inlet port “IP” and the outlet port “FEA” (“IP” and “FEA” as best seen in examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below in Appendix A)); and 
a paddle terminating at a paddle distal end, the paddle   distal end adapted to confront a balloon interior (Maaskamp in at least fig. 7, [0036], [0043] for example paddle 204 terminating at a paddle distal end, the paddle distal end adapted to confront a balloon/expandable sheath 702 interior as shown in fig. 7A).
Maaskamp does not explicitly disclose vaginal piston features
However, Ziv discloses a rectocele device (Ziv in at least fig. 12-13, [0001-0004], [0037-0039], [0113-0114], [0123], [0149-0151] for example discloses relevant subject-matter. Also cross-reference examiner-annotated reproduction of fig. 12A, 12B, 12C, & 13 A from Ziv attached below at the end of the office action under section titled Appendix A. More specifically, Ziv in at least fig. 12-13, [0001], [0004], [0037], [0114], [0149] for example discloses a vaginal insert device 400 that can be used to treat rectocele. See at least Ziv [0001-0004] “devices and methods for treating feminine pelvic organ prolapse…Pelvic organ 
a vaginal piston housing possessing a proximal end configured to connect to a distal handle end of a rectocele handle that is defined in part by a proximal handle end and a distal handle end, the vaginal piston housing terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end(Ziv in at least fig. 12-13, [0149-0151] for example discloses a vaginal piston housing 416 possessing a proximal end “phpe” (“phpe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) configured to connect to a distal handle end “dhe” (“dhe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) of a rectocele handle 404 that is defined in part by a proximal handle end “phe” (“phe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A)  and a distal handle end “dhe”, the vaginal piston housing 416 terminating at a piston housing distal end “phde” (“phde” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A), a piston  through port “ptp” (“ptp” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A) located at the vaginal piston housing distal end “phde”); 
a piston that when in a first position is substantially inside of the vaginal piston housing, the piston extended through the piston through port in a position beyond the first position when in a second position, the piston stays in cooperation with the vaginal piston housing in both the first and the second positions(Ziv in fig. 12, 13A for example discloses a piston 414 that when in a first position is substantially inside of the vaginal piston housing (see fig. 13A), the piston extended through the piston through port in a position beyond the first position when in a 
an inlet port at the proximal end and at least one outlet port that passes through the vaginal piston housing(Ziv in at least fig. 12-13, [0149-0151] for example discloses an inlet port at the proximal end “phpe” (“phpe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) and at least one outlet port 418 that passes through the vaginal piston housing 416. [0150] “pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C…Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. At the lower end of the filling chamber there is a valve 420 kept closed by a spring 412 thus preventing air from flowing back into the detachable tube. When the pump is pressed, air is pressurized and lifts the valve by compressing the spring thus enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 … and a cylinder 416 . … From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston”);

the piston terminating at a piston distal end, the piston distal end adapted to confront a balloon interior (Ziv in at least fig. 12, 13A, [0149-0150] for example discloses the piston 414 terminating at a piston distal end “pde” (“pde” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A), the piston distal end adapted to confront a balloon “em” (as best seen in examiner-annotated reproduction of fig. 12B and 13A from Ziv attached below in Appendix A) interior).
Maaskamp in at least [0036] contemplates use of other inflation means within distal end vaginal paddle to inflate the expandable member around the paddle. Ziv in at least [0149-0150] discloses use of such alternate inflation means, specifically piston/cylinder pneumatic unit, within distal end vaginal paddle to inflate the expandable member around the paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectocele device inflation means as taught by Maaskamp, with the piston/cylinder inflation means, as taught by Ziv. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of 

As per dependent Claim 11, the combination of Maaskamp and Ziv as a whole further discloses rectocele device further comprising an inlet port at the proximal end and at least one outlet port that passes through the vaginal piston housing (Ziv in at least fig. 12, 13A, [0149-0151] for example discloses an inlet port at the proximal end “phpe” (as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) and at least one outlet port 418 that passes through the vaginal piston housing 416), and a pathway between the inlet port and the outlet port (Ziv in at least fig. 12, 13A, [0150] for example discloses a pathway between the inlet port and the outlet port 418. See Ziv at least [0150] “pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C…Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. At the lower end of the filling chamber there is a valve 420 kept closed by a spring 412 thus preventing air from flowing back into the detachable tube. When the pump is pressed, air is pressurized and lifts the valve by compressing the spring thus enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 … and a cylinder 416 . … From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston”).

As per dependent Claim 14, the combination of Maaskamp and Ziv as a whole further discloses rectocele device wherein the vaginal piston housing and the piston comprise a vaginal paddle that is configured to reside in a balloon (Ziv in at least fig. 13A, [0149-0151] for example disclose the vaginal piston housing 416 and the piston 414 comprise a vaginal paddle “vp” (as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A) that is configured to reside in a balloon “em” (as best seen in examiner-annotated reproduction of fig. 12B and 13A from Ziv attached below in Appendix A)).
Claims 2, 21, 22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maaskamp in view of Ziv and further in view of Bercovich; Eyal (Pub. No.: US 20140243584 A1, hereinafter referred to as “Bercovich”).
  As per dependent Claim 2, the combination of Maaskamp and Ziv as a whole further discloses the rectocele device of claim 1 (see Claim 1 analysis above) further comprising a balloon surrounding the vaginal piston housing in the commonly shared plane (Maaskamp in at least fig. 7 discloses a balloon/expandable sheath 702 essentially covering the vaginal paddle 204. Ziv in at least fig. 12B, 13A for example discloses an balloon/expandable member “em” (as best seen in examiner-annotated reproduction of fig. 12B and 13A from Ziv attached below in Appendix A) essentially surrounding the vaginal piston housing 416 at least in the commonly shared plane as shown in fig. 12-13.), the balloon generally defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defines and inflation outlet (Here, the term  “drip point” is being interpreted in light of instant application specification [0026] as a “a point at the balloon distal end”. Maaskamp in at least fig. 7, [0036], [0043]  discloses the balloon 702 generally defined by an inside surface, an outside surface, a drip point “BDP” (“BDP” and as best seen in examiner-annotated 
The combination of Maaskamp and Ziv as a whole does not explicitly disclose a balloon covering the vaginal piston housing features.
However, Bercovich discloses vaginal insert device comprising a balloon essentially covering the vaginal piston housing (Bercovich in at least [0141], fig. 17A, [0128-0129] for example disclose a vaginal insert device 100 comprising a balloon 140 essentially covering the vaginal piston housing/transmission element 106 housing the  piston 702 inside of the vaginal piston housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectocele vaginal insert device of Maaskamp, as modified with Ziv, with a balloon covering the vaginal piston housing of Bercovich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of driving the inflation fluid into the entire volume of the balloon encircling the vaginal piston housing, thereby deriving an organ prolapse treatment vaginal insert device 

As per independent Claim 21, Maaskamp discloses a rectocele device (Maaskamp in at least abstract, fig. 2, 7, [0002], [0009-0013], [0036], [0039], [0043], [0050], [0058-0059] for example discloses relevant subject-matter. Also cross-reference examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below at the end of the office action under section titled Appendix A. More specifically, Maaskamp in at least fig. 7, [0043] for example discloses a rectocele device 700) comprising:
a rectocele handle defined in part by a proximal handle end and a distal handle end (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a rectocele handle 206 essentially defined between a proximal handle end “PHE” and a distal handle end “DHE” (“PHE” and “DHE” as best seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached below in Appendix A));
a vaginal paddle housing attached to the distal handle end and terminating at a paddle housing distal end (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a vaginal paddle 204 housing attached to the distal handle end “DHE” and terminating at a paddle housing distal end “PHDE” (“DHE” and “PHDE” as best seen in examiner-annotated reproduction of fig. 7A & 7B from Maaskamp attached below in Appendix A));
a paddle  that is at least in part confined inside of the vaginal paddle housing, the paddle  possessing a paddle  distal end, the vaginal paddle  housing and the paddle  are inseparable components of a vaginal paddle (Maaskamp in at least fig. 7, [0036], [0043] for example discloses a paddle 204 that is at least in part confined inside of the vaginal paddle housing, the 
an uninterrupted unidirectional passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal paddle housing (Maaskamp in at least fig. 7, [0011], [0036], [0043] for example discloses an uninterrupted unidirectional passageway within inflation tube 212 extending through the rectocele handle 206 from the proximal handle end “PHE” through the distal handle end “DHE” and into the vaginal paddle housing (“PHE” , “DHE” as best seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached below in Appendix A)); and
a balloon essentially covering the vaginal paddle housing, the balloon defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defining an inflation outlet, the inside surface in communication with the passageway (Here, the term “drip point” is being interpreted in light of instant application specification [0026] as a “a point at the balloon distal end”. Maaskamp in at least fig. 7 [0036], [0043] discloses a balloon/expandable sheath 702 essentially covering the vaginal paddle 204, the balloon 702 defined by an inside surface, an outside surface, a drip point “BDP” and a balloon lip “BL” (“BDP”, “BL” and as best seen in examiner-annotated reproduction of fig. 7B from Maaskamp attached below in Appendix A), the balloon lip defines an inflation outlet “IP” (“IP” and as best seen in examiner-annotated reproduction of fig. 7A from Maaskamp attached below in Appendix A)).
Maaskamp does not explicitly disclose vaginal piston features.
However, Ziv discloses a rectocele device (Ziv in at least fig. 12-13, [0001-0004], [0037-0039], [0113-0114], [0123], [0149-0151] for example discloses relevant subject-matter. Also 
a vaginal piston housing attached to the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end (Ziv in at least fig. 12-13, [0149-0151] for example discloses a vaginal piston housing 416 attached to the distal handle end (“dhe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A) and terminating at a piston housing distal end (“phde” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A), a piston 414 through port (“ptp” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A) located at the vaginal piston housing 416 distal end “phde” (“phde” as best seen in examiner-annotated reproduction of fig. 13A from Ziv attached below in Appendix A));
a piston that is at least in part confined inside of the vaginal piston housing, the piston possessing a piston distal end, a piston distal port that accommodates movement of the piston, the vaginal piston housing and the piston are inseparable components of a vaginal paddle (Ziv in at least fig. 12-13, [0149-0150] for example discloses a piston 414 that is at least in part confined inside of the vaginal piston housing 416, the piston possessing a piston distal end “pde”, a piston distal port “ptp” that accommodates movement of the piston, the vaginal piston 
an uninterrupted unidirectional passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing (Ziv in at least fig. 12-13, [0149] for example discloses an uninterrupted unidirectional passageway extending through the rectocele handle 404 from the proximal handle end “phe” through the distal handle end “dhe” and into the vaginal piston housing 416 (“phe” and “dhe” as best seen in examiner-annotated reproduction of fig. 12B from Ziv attached below in Appendix A). See at least [0150] “[0150] FIGS. 13A-13C are cross-sectional views showing the details of the internal pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C, … Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. At the lower end of the filling chamber there is a valve 420 kept closed by a spring 412 thus preventing air from flowing back into the detachable tube. When the pump is pressed, air is pressurized and lifts the valve by compressing the spring thus enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 … and a cylinder 416 … From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston.”); and
a balloon surrounding the vaginal piston housing in the commonly shared plane, the balloon defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defining an inflation outlet, the inside surface in communication with the passageway (Here, the term “drip point” is being interpreted in light of instant application specification [0026] as a “a point at the balloon distal end”. Ziv in at least fig. 12B, 13A for 
Maaskamp in at least [0036] contemplates use of other inflation means within distal end vaginal paddle to inflate the expandable member around the paddle. Ziv in at least [0149-0150] discloses use of such alternate inflation means, specifically piston/cylinder pneumatic unit, within distal end vaginal paddle to inflate the expandable member around the paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectocele device inflation means as taught by Maaskamp, with the piston/cylinder inflation means, as taught by Ziv. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of reversibly transitioning the device from the reduced profile state to the expanded state (Ziv, [0037]). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating the device transformation from a easy to insert low profile non-expanded configuration to an expandable configuration post insertion for treating of rectocele or rectum herniation into the vagina.
The combination of Maaskamp and Ziv as a whole does not explicitly disclose a balloon covering the vaginal piston housing features.
However, Bercovich discloses vaginal insert device comprising a balloon essentially covering the vaginal piston housing (Bercovich in at least [0141], fig. 17A, [0128-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectocele vaginal insert device of Maaskamp, as modified with Ziv, with a balloon covering the vaginal piston housing of Bercovich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of driving the inflation fluid into the entire volume of the balloon encircling the vaginal piston housing, thereby deriving an organ prolapse treatment vaginal insert device with a distal expandable member that can be expanded in multi-dimensional planes upon insertion and deployment in the vagina.

As per dependent Claim 22, the combination of Maaskamp, Ziv and Bercovich as a whole further discloses rectocele device further comprising at least one exit aperture extending through the vaginal piston housing, the at least one exit aperture in communication with the passageway (Ziv in at least fig. 12-13, [0149-0150] for example discloses at least one exit aperture 418 extending through the vaginal piston housing 416, the at least one exit aperture in communication with the passageway. See at least [0150] “the internal pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C, … The pneumatic unit comprises of a piston 414 … and a cylinder 416 … From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston.”).

As per dependent Claim 24, the combination of Maaskamp,  Ziv and Bercovich as a whole further discloses rectocele device wherein a portion of the piston extends from the vaginal piston housing via the piston through port when the balloon is inflated with pressurized air received from an elastic bulb in communication with the passageway, the elastic bulb is attached to the proximal handle end (Ziv in at least fig. 12-13A, [0149-0151] for example discloses wherein a portion of the piston 414 extends from the vaginal piston housing 416 via the piston through port “ptp”  when the balloon “em” is inflated with pressurized air received from an elastic bulb 406 in communication with the passageway, the elastic bulb is attached to the proximal handle end “phe” (“ptp” , “em”, “phe” as best seen in examiner-annotated reproduction of fig. 12B & 13A from Ziv attached below in Appendix A). See at least Ziv [0150] “pneumatic unit 402 of the device 400 shown in FIGS. 12A-12C… Air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. … When the pump is pressed, air … enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 … and a cylinder 416 …From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston”; [0151] “filling of the piston/cylinder space with air pushes the pneumatic piston towards the device's upper side thus transforming the device”).
Contingently Allowable Subject-Matter
As per dependent claims 16 and 23
As per dependent claims 3-5, 12, 13, 15, 16 and 23, claims 3-5, 12, 13, 15, 16 and 23 objected to as being dependent upon a rejected base claim, but would be contingently allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejection/objection enumerated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per dependent claim 3, none of the prior art discloses rectocele device comprising a balloon generally defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defines and inflation outlet, wherein the inside surface of the balloon is attached to the piston distal end at the drip point in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
As per dependent claim 4, none of the prior art discloses rectocele device comprising a balloon generally defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defines and inflation outlet, wherein the inside surface of the balloon is attached to the piston distal end at the drip point via adhesive in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
As per dependent claim 5,  none of the prior art discloses rectocele device comprising a balloon generally defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defines and inflation outlet, wherein the inside surface at the drip point possesses a protrusion that is matingly engaged with an accommodating recess in 
As per dependent claim 12,  none of the prior art discloses rectocele device wherein the piston distal end further comprises a slot configured to accommodate a protrusion on the balloon interior  in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
As per dependent claim 13, none of the prior art discloses rectocele device wherein the vaginal piston housing possesses a pin that cooperates with a slot that extends axially in the piston, the pin keeps the piston in cooperation with the vaginal piston housing when the piston is in the second position in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
As per dependent claim 15, none of the prior art discloses rectocele device wherein the vaginal piston housing and the piston comprise a vaginal paddle that is configured to reside in a balloon; wherein the balloon is configured to pull the piston in the second position when the balloon is inflated, the balloon is attached to the piston distal end where the piston distal end confronts the balloon interior in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
As per dependent claim 16, none of the prior art discloses 
As per dependent claim 23, none of the prior art discloses rectocele device comprising a rectocele handle … a vaginal piston housing attached to the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end; …the vaginal piston housing and the piston are inseparable components of a vaginal paddle;  an uninterrupted unidirectional passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing; and a balloon essentially covering the vaginal piston housing, the balloon defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defining an inflation outlet…and means for attaching the inside surface to the piston distal end at the drip point in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
The criticality of the features and combination of features in the dependent claims 3-5, 12, 13, 15, 16 and 23 which is also supported in at least instant application specification at least [0013] is that a rectocele device having an inflatable balloon and extendable piston armature inside of the balloon as the balloon expands provides added stability when used to push on a rectocele. More specifically, a rectocele handle includes a rectocele paddle, which can extend in length, along with the balloon combination extending from the handle distal end. The rectocele paddle comprised of a piston and piston housing, can increase its length by way of a piston extending in and out of the piston housing. When the rectocele paddle and balloon combination is deployed in a vagina, to push on the rectocele, the balloon is inflated which causes the piston to extend from the piston housing with the balloon inflation. The piston and piston housing paddle provide stability for the inflated balloon.
None of the prior art including US 20170100278 A1  to Ziv et al., US 20140261445 A1  to Maaskamp  et al. or US 20140243584 A1  to Bercovich discloses the subject-matter of dependent claims 3-5, 12, 13, 15, 16 and 23 in combination with all of the other features, arrangement of features and limitations of the base claim and any intervening claims.
Appendix A
    PNG
    media_image1.png
    1010
    914
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    914
    1010
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1010
    914
    media_image3.png
    Greyscale
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20140275743 A1 for disclosing intra- -vaginal devices for the treatment of fecal incontinence. More specifically, an intravaginal device for the control of stool passage .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            February 24, 2021